Citation Nr: 0408800	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral shoulder 
tendinitis, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for epicondylitis of 
the elbows, to include as due to undiagnosed illness.

4.  Entitlement to service connection for back pain, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder 
and lack of energy, to include as due to undiagnosed illness.

6.  Entitlement to service connection for constant mucous 
build up, to include as due to undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for chronic cough, to 
include as due to undiagnosed illness.

9.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1982 to February 
1983 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The case returns to the Board following a remand to the RO in 
July 2001.  The Board, in July 2001, granted service 
connection for diarrhea due to an undiagnosed illness.  The 
RO initially rated this condition as 10 percent disabling 
under Diagnostic Code 7399-7319 from May 1996.  The veteran 
disagreed with the rating assigned.  In June 2003 the RO 
increased the rating for diarrhea to 30 percent from May 
1997.  The RO advised the veteran that if he did not agree 
with the decision, to write and explain why.  The Board notes 
that 30 percent is the maximum rating provided by Diagnostic 
Code 7319. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  The VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.

The July 2001 Board remand noted that the veteran testified 
during the April 1999 personal hearing that he began 
receiving VA medical treatment in 1992.  However, the claims 
folder disclosed no VA treatment records before 1994.  Thus, 
the Board instructed the RO to attempt to secure additional 
VA records.  Review of the records obtained on remand reveals 
no record of treatment prior to February 1995, although an 
appointment list shows that the veteran presented for 
appointments in 1994.  The records dated in February 1995 are 
referrals for specialty evaluations following a Persian Gulf 
examination, the report of which is not of record.  Thus, the 
available evidence clearly suggests that the veteran indeed 
had earlier VA treatment or evaluation.  

VA has a duty to obtain records of relevant VA medical care.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  Moreover, a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Therefore, the Board is again remanding the 
matter for the RO to again make an attempt to secure the 
veteran's earlier VA treatment records.  Its efforts to do so 
must comply with the VCAA.  See 38 U.S.C.A. § 5103A(b) (when 
VA attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).

VA's duty to assist also includes making reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  Review of service medical 
records reveals a June 1995 entry, apparently created during 
the veteran's reserve duty, which indicates that the veteran 
underwent evaluation for a back disorder at Southwest 
Community Hospital in Atlanta and was to follow up with a 
civilian physician.  Although put on notice that relevant 
private medical evidence existed, there is no indication that 
the RO ever attempted to secure the records or that it 
advised the veteran that such evidence could be useful in 
substantiating his claim for a back disorder.  See 
38 U.S.C.A. § 5103(a) (upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim).  On remand, the RO 
should take the necessary action to attempt to obtain this 
evidence.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

1.  The RO should take the necessary 
steps to obtain records of treatment or 
evaluation of the veteran's back disorder 
in or about June 1995 from Southwest 
Community Hospital in Atlanta, as well as 
from any civilian physician identified by 
the veteran.  

2.  The RO should secure the veteran's 
treatment records from the VA Medical 
Center in Decatur, Georgia, to include 
records of outpatient treatment from the 
VA Midtown facility, dated from 1992 to 
1995.  If no such records exist, written 
confirmation of that fact must be 
obtained and associated with the claims 
folder.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


